 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDMartinWhite,Jr., Inc.andConstructionBuilding Material Drivers, Warehousemenand Helpers Union No. 311,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America.Case 5-CA-3071.June 19, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERS BROWNAND JENKINSOnJanuary 17,1967,TrialExaminerHarry H. Kuskin issued his Decision in the above-entitled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case,' and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent, Martin White,Jr., Inc.,Baltimore,Maryland, its officers,agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.2'Respondent's request for oral argumentis herebydenied asthe record,exceptions,and brief adequately present the issuesand positions of the partiesSThe address and telephone number for Region 5, appearing atthe bottomof thenotice attached to the Trial Examiner'sDecision,isamended to read:Federal Building,Room 1019,Charles Center,Baltimore,Maryland21201, Telephone 962-2909.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHARRY H. KUSKIN, Trial Examiner: This proceedingwas heardatBaltimore,Maryland, on July 8, 1965, andApril 27, 1966.1 It stemmed from the aborative efforts ofConstructionBuildingMaterial Drivers,Warehousemenand Helpers Union No. 311,InternationalBrotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, herein called the Union, the certifiedbargainingagent'ofaplantwideunitofemployeesofMartin White, Jr., Inc., herein called Respondent 3 tonegotiatewithRespondentacollective-bargainingagreementon behalf of the above employees. Thecomplaint, which was amended at thehearing, issued onMay 5, 1965. The question presented is whetherRespondent has violated Section 8(a)(5) of the Act byrefusingtobargain in good faith with the Union.Respondent does not deny the status of the Union as alabororganization;in addition, it admits that a unit of allitsemployees employedat its4546 Annapolis Road(Baltimore,Maryland) location,asalleged in thecomplaint, is appropriate, that a majority of its employeesin such unit had, on December 28, 1964, designated andselected the Union as their bargainingrepresentative in asecret-ballotelectioninCase 5-RC-4963 and, inconsequence,theRegionalDirector of Region 5, onJanuary 6, 1965, formally certified the Union as suchexclusivebargainingrepresentative; and that itis engagedincommerce within the Act'smeaning.However,Respondent denies that itengaged inany unfair laborpractices.Upon the entire record,includingmy observation of thewitnessesand after due consideration of the briefs of theGeneral Counsel and Respondent, I make the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTThe complaint, as amended, alleges, and Respondentadmits, that Respondent is a Maryland corporation andhas its principal place of business at 4546 Annapolis Road,Baltimore, Maryland, where it is engaged in the crushing,screening, sale, and delivery of cinders; and further, thatduring a representative 12-month period it sold anddelivered products valued in excess of $50,000 to, and/orperformed services valued in excess of $50,000 for,enterprises located in Maryland and which annually shipgoods valued in excess of $50,000 directly outsideMaryland, and/or annually performed services valued inexcess of $50,000 outside Maryland, and/or receivedgoods, materials, and products valued in excess of $50,000directly from points located outside Maryland.I find, upon the foregoing, that Respondent is engagedin commerce within the meaning of the Act.During the hearing on July 8,1965, the parties agreed to aninformal settlement of the matters involved.Whereupon, Iadjourned the hearingsinedie.However, the settlementagreement,which was approvedby theRegional Director onJuly 9, 1965, was thereafter set aside by him on March 29, 1966,on the grounds of noncompliance,and a motion was filed bycounsel for the General Counsel to reopen the record for furtherproceedings.On April 8, 1966, 1 granted the aforesaid motion andreopened the record for further hearing to be held on April 27,19662Although counsel for the Union indicated that since thecertification the name of the Union has been changed,that hewouldtake stepsto have the Union'sname amended on thecertification and that I would be advised thereof, I have not beenso advised and so far as appearsthe Union'sname on thecertification has not been amended3The name appears as amended at the hearing.165 NLRB No. 81 MARTIN WHITE, JR., INC.521II.THELABOR ORGANIZATION INVOLVEDThe complaint, as amended,alsoalleges,andRespondent does not deny, and I find, that the Union is alabororganizationwithin themeaning ofSection 2(5) of theAct.III.THEUNFAIR LABOR PRACTICESA. Background-Sequence of EventsSometime before December 1, 1964, the Union handdelivered to Martin J. White, Jr., the president and solestockholder of Respondent, a letter asserting that theUnion represented a majority of his employees andrequestingrecognition.Aftersome correspondencebetween counsel for Respondent herein and counsel forthe Union herein, the Union, on December 1, 1964, struckfor recognition and picketed the plant of Respondent.Thereafter, the Union filed a petition with the RegionalDirector for Region 5 in Case 5-RC-4963. This wasfollowed by a stipulation for certification upon consentelection between the parties, approval thereof by theRegional Director, and an election on December 28, 1964,which the Union won. On December 29, 1964, the Unionsenta letter to Respondent enclosing its contractproposals. On January 6, 1965, the Union was certified asthe exclusive bargaining representative of a plantwtde unitof Respondent's employees. Over the ensuing period downto and including April 19, 1965, the parties met five timesforpurposesofnegotiatingacollective-bargainingagreement but no agreement was consummated. Therehas been further picketing since the Union's certification.`So far as appears, the picketing lasted until January 5,1966.The picket signs during the postelection periodchanged the legend from that of refusal of recognition ofthe Union by Respondent to that of refusal to bargain ingood faith.' Also, on March 3, 1965, the charge herein wasfiled and on May 5, 1965, the complaint issued. The partieshad another negotiating session on May 6, 1965. This wasthe last session before the hearing herein on July 8, 1965.As already indicated, during the course of the hearing onJuly 8, the parties agreed to an informal settlement of thematters involved and, on July 9, the settlement agreementwas approved by the Regional Director. Subsequentthereto, certain steps were taken by Respondent, withrespect to counterproposals and a financial statement, inits efforts at compliance with the settlement agreement.No meeting between the parties looking toward bargainingoccurred, however, until November 29, 1965. In theinterim,onSeptember 25,Martin J. White,Jr.,Respondent's president and sole stockholder, died,leaving a will. In consequence of probate proceedings,Spedden, counsel for Respondent, because of the refusalto serve by the coexecutor named with him in the will,became the sole executor of the decedent's estate onNovember 9.Thewillprovides, in substance, inparagraph 3, that the testator authorizes and empowersthe executor, in order to expedite and facilitate theadministration and distribution of his estate, to liquidate"within one year after [his] death," the capital stock,interalia,of Respondent, of which company he is "the soleowner or stockholder," and expressly authorizes andempowers the executor to sell all the assets ofRespondent, and especially the plant and property, in fee,known as 4546 Annapolis Road with improvementsthereon, and including inventory and stock thereon, thefunds thereof to remain as part of the corpus of the estate.The will further provides, in relevant part, in paragraph 4,that pending the sale of the assets of Respondent and "fora period not to exceed one year after [the testator's]death," the testator expressly authorizes, directs andempowers said executor "to continue the operations" ofRespondent and "to carry out, complete and fulfill anycontracts existing at the time of [the testator's] death" towhich contracts Respondent is a party.As already noted, the firstmeetingafterWhite's death,occurred on November 29, 1965. At this meeting and atsubsequentmeetingson December 17, 1965, and onApril 27, 1966, no progress was made in settling the termsof a contract because Spedden kept raising the question of(1) his authority under the will, in view of the above-recitedprovisions, to enter into a contract, and (2) his potentialpersonal responsibility, if he entered into a contract andhad no such authority. While he vacillatedat times,indicating that he might attempt to negotiate, he never didactually negotiate. As of the time of the reopened hearingon April 27, 1966, Spedden had not changed his position.B. The Bargaining Sessions and the AccompanyingEventss1.Thebargaining sessions prior to the informalsettlement agreementThe first negotiatingsessionoccurred on January 6,1965, in the office of President White of Respondent.Present on behalf of the Union were Cremen andLeo Da Lesio, businessmanagerof the Union; and inbehalf of Respondent, White and Spedden, Respondent'scounsel herein. The Union went through its proposedcontract, Respondentagreeing as tosome clauses butleavingmostof the contract for future negotiation. Withparticular reference to a wage increase, Respondentindicated that there would be no raise for employees andgave no reason therefor, although asked to do so by theUnion. The date of the next meeting was, at Respondent'sinsistence, left to Spedden.Due to the hospitalization of White on or beforeJanuary 8, because of illness, Spedden delayedsetting upthe next meeting. However, within about a week, Whiteleft the hospital.When pressed by Abato to schedule ameeting, Spedden advised that because White was verysick,7 it was difficult to "pin White down." Abato insistedthat, if White would not meet, then White should appointIThe extent of the hiatus in picketing,if any, is not apparentfrom the record5Although the complaint alleges that the strike became anunfair labor practice strike, the General Counsel adducedinsufficient evidence as to this allegation to warrantany findingthereon.9The testimony as to the various bargaining sessions relied onherein was given by witnesses for the General Counsel and wasuncontroverted.Robert Milton Cremen, vice president of theUnion,testifiedastothefirstthreesessions,whileCosimo C. Abato, counsel for the Unionherein, testified as to theremaining sessions and as to developmentsduring the periodsbetween eachbargainingsessionAtone point in the hearing,'counsel forRespondent volunteeredthatthe notes on his owncopy of the Union's proposedagreement are "almostprecisely thesame as" testifiedtoby Cremen Both Cremen and Abatoimpressed me as reliable witnesses and I credit their testimony.rWhite was suffering from terminal cancer 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDsomeone with authority to act for him. According to Abato,Spedden replied that White would not appoint anyone withauthority to act for him. Thereafter, on January 28,Spedden called Abato to advise that there would be ameeting on January 29 at noon in White's office.The same individuals were present at the secondnegotiating session. The meeting lasted about 20 minutes.A couple of clauses in the agreement were discussed; butdue to the fact that White and Da Lesio "had words"between them, White ordered the Union's representativesout of his office. Spedden indicated at that time that hewould get in touch with Abato and arrange for anothermeeting. Such a meeting, after several telephone callsbetween Spedden and Abato, which the latter initiated,was set by Spedden for February 12 at White's office.The third negotiating session was held, as indicated, onFebruary 12. Present on behalf of the Union were AlbertEvans, International representative, and Cremens; and,on behalf of Respondent, Spedden and one WarrenParker." Spedden explained that White was sick andcould not attend and that he was acting for White.Thereupon, each clause of the contract was discussed,with Spedden stating a position on many of the provisions,agreeing as to some, disagreeing as to others, refusing toput in writing certain provisions, although they reflectedRespondent's present practice, and leaving others forfuturenegotiation."During this discussion, Speddenindicated that Respondent was opposed to having a unionshop steward in the plant as proposed by the Union.10Spedden also opposed giving the employees a wageincrease, but when Evans proposed an increase of 15 centsto be used as the Union saw fit, in wages or health andwelfare pension payments, Spedden agreed to take this upwith White. At the close of the meeting, Spedden agreed todiscuss all these matters with White and to preparecounterproposals thereon over the next weekend and mailsame to Abato. He then stated that he was just acting forWhite rather than on White's behalf.No counterproposals were submitted as of the nextmeeting,which occurred on February 22. During theintervening period, Abato and Spedden were in telephoniccommunication and Spedden reported, on February 16,thatWhite had just been operated on and that he had nottalked to White, as yet. Although Spedden promised totalk to White and have written counterproposals in timefor a meeting on February 19, he appears to have hadfurther difficulty in contractingWhite and the meetingwas therefore reset by Spedden for February 22.At this fourth negotiating session, White, Spedden, andParker represented Respondent, and Abato and Da Lesiorepresented theUnion.No counterproposalswereproduced by Respondent, Spedden explaining that he hadnot prepared them yet. The initial discussion related to theEvans' proposal at the prior meeting of a 15-cent-an-hourincrease to employees to be paid as the employeesdecided. White asserted that Respondent could not afford15 cents or anything else in the way of money, as he couldnot change his contracts with his customers or with hissuppliers which provided for certain sums, and they just8Parker is an independent contractor who does hauling forRespondentB In some instances,therewere changes of position byRespondent from that previously taken at the January 6 meeting10Spedden stated that Respondent would not have a shopsteward "in a small place like that "11According to Abato. thestatement was not the one shown tocould not afford to pay more under those contracts whichhe could not change. White refused the Union's requestfordetailsofhisbusinessarrangementswithhiscustomers.At this point, Abato demanded a financialstatementfrom White for the year 1964 and brought up todate.Whereupon, White did produce a financial statementwhich he claimed would support his position thatRespondent was not making any money and could not payany more in wages. Abato looked at the statement, but itappeared to him that the statement did not supportWhite's claims. Abato then asked for the statement butWhite refused,claimingitwas the only copy he had. WhenWhite also refused Abato's request for permission to makea copy of the statement, Abato suggested that Respondentcould have a copy made and sent to him. There followedan examination of the Union's proposed contract to seewhere the parties stood. Respondent, in substance, againagreed as to some clauses, disagreed as to others, deferredon still others, and was firm in its rejection of those clausesrelatingto economic matters and as to having a union shopsteward in the plant. At the close of the meeting, Speddenpromisedagain toprovide the Union with writtencounterproposals. As to the request by Abato for financialstatements,Spedden indicated that he would get afinancial statement from Respondent's accountant.The parties met for their fifth negotiating session onApril 16. As of March 2, Abato learned from Spedden,whom he called on the telephone, that White was in thehospital and there could be no meeting until White wasavailable; that he, Spedden, was working on writtencounterproposals and would send them and the financialstatements as soon as he received the latter fromRespondent's accountant. At that point, Abato said, "theywere sick of waiting aroundand stallingaround" and thathe was going to file an unfair labor practice charge withtheBoard.On March 3, the instant charge was filed.Abato did not hear from Respondent for about a monththereafter.However, on April 9, Spedden called Abatoaboutameeting,and suchameetingwas held at amutually agreeable time on April 16.At the April 16session,White, Spedden, and Parkerwere againpresentfor Respondent; Cremen and Abatowere present on behalf of the Union. Spedden furnished afinancial statement to the Union and said that Respondentcould not give any money whenit isnot making any, asshown by the financialstatement.White added thatRespondent was making a profit of only $1,500 a year andhad, since the strike, lost five contracts." As to thecounterproposals, they were not produced at that time,and Abato pointed out that such counterproposals werethe basis for working out any clause. White volunteeredthatRespondent had asked for themeeting inorder toproduce the financialstatement;and Spedden added thatthey also wanted to see if the Union had any questionsabout thestatement,and, if so, the Union should presentthem by letter to him, and he, Spedden, would get answersthereon from the accountant. No negotiations took place atthismeeting.With respect to meetingagain,no date wasfixed because, as Spedden explained, White had hospitalhim on February 22 That statement related only to Respondentcorporation, whereas this one was a "sort of combined statement"of Respondent corporation and Martin White Company, a holdingcompany He also testified that he asked White to show himwhere he, White, got the $1,500 profit, but White was unable to doso MARTIN WHITE, JR., INC.523appointments for the next two Mondays. Spedden agreedto call Abato the following week in order to set up the nextmeeting.By letter dated April 19, 1965, Abato wrote to Speddenasserting that the financial statement furnished at the lastmeeting "was obviously made up for the purpose offurnishing certain information to the Union" and "in noway supports Mr. White's assertion that Martin White, Jr.,Inc. made a profit of only $1500 last year." The letter saidfurther that, since this statement is not what the Unionrequested at the meeting of February 22, he, Abato, wasreiterating the request of that date "that [Spedden]furnish to [him] a copy of the financial statement whichMr. White showed [him] on that date but would not let[him] have, and about which he [White] now states thathe does not know the whereabouts." The letter concludedby insisting that Respondent discontinue its practice ofmeeting only twice a month and that, instead, negotiationsoccur at "reasonable and realistic intervals so that anagreement can be reached." By answering letter ofApril 22 to Abato, Spedden stated that he resented "anyinnuendo of falsification" in the letter and defended thestatement as one prepared by Respondent's certifiedpublic accountant and as a copy of a regular statementgiven to White by the accountant in the regular course ofbusiness.Although this letter indicated that Speddenwould arrange for another meeting between the Union andRespondent during the week of April 26, no such meetingwas held during that week; Spedden explaining that hisplans to hold such a meeting on April 30 were put offbecause a representative of the Board had made anappointment with him for that date. In accordance with asuggestion in this letter, a meeting was thereafter held onMay 6.The sixth negotiating session was attended by White,Spedden, and Parker for Respondent and by Cremen,Da Lesio, and Abato for the Union. Abato apprisedRespondent that the complaint herein had alreadyissued.'2Spedden thereupon examined a copy of thecomplaint,which copy Abato had in his possession.Spedden then gave the Company's position with respect tothe complaint as (1) "no raise was possible, no money inany way," (2) if the Union wanted information on financesit should put its request in writing and he would have theaccountant furnish the answer," and (3) there could be noshop steward. Spedden asserted further that since thecomplaint had already issued and since the Union wouldnot agree to doing without a wage increase, nothing couldbe gained by talking any further. He agreed to prepare andsubmit to Abato in about 10 days a memo as toRespondent's position on those articles in the Union'sproposed agreement to which Respondent did not agree,and to prepare proposed language in such cases. Abatorenewed his request for the copy of the financial statementshown to him by White at the February 22 meeting or, inlieu thereof, Abato wanted to have the Union's accountantaudit Respondent's books for 1964 and to date. Speddenresponded that he would give Abato Respondent'sposition thereon in the above-mentioned memo. Themeeting adjourned without any negotiations taking place.As of the time of the hearing herein on July 8, 1965, nowrittencounterproposalsandnofurtherfinancialstatements had been forwarded to Abato, although Abatohad written Spedden on May 28 reminding Spedden of thelatter's agreement to do so in about 10 days.2.The informal settlement agreement and the eventssubsequent theretoAs already noted, although an informal settlementagreement was entered into by the patties during thecourse of the hearing on July 8, 1965, that settlementagreement was thereafter, on March 29, 1966, set aside bythe Regional Director on the grounds of noncompliance.The settlement agreement provided that Respondentwould bargain collectively in good faith with the Union intheappropriateunitandwould take the followingaffirmative steps: (1) submit written counterproposalswithin 21 days of the Regional Director's approval of theinformal settlement agreement; (2) meet with the Union atneutral locations; (3) furnish the Union within the same 21days a financial statement for the year 1964, and anyadditional financial statements for the period fromJanuary 1, 1965, to date; (4) meet with the Union at suchreasonable times as the circumstances may dictate; and(5) in the absence of its president, Martin J. White, Jr.,designate a representative with the full authority tonegotiate a final collective-bargaining agreement. Theagreement also included a nonadmission-of-liability clauseand provided for the posting of the customary 60-daynotices.Although Respondent did thereafter post notices andsubmit written counterproposals and a financial statementon July 28, 1965, and a further financial statement onSeptember 25, 1965,'" no bargaining has ever taken place.Indeed, so far as Respondent was concerned, its change ofposition was due to changed circumstances. As appearshereinafter,theseconsistedofthefactsthatMartin J. White, Jr., the sole stockholder and owner ofRespondent, had died on September 25, 1965, and hadmade provisions in his will for the executor of his estate(Spedden) to liquidate within 1 year the capital stock ofRespondent and had empowered such executor to sell theplantandproperty involved herein, in fee, withimprovements thereon, inventory and stock; and further,pending the sale of Respondent's assets and "for a periodnot to exceed 1 year after [the testator's] death," theexecutor (Spedden) was to continue the operations ofRespondent and "to carry out, complete and fulfill anycontracts existing at the time of [the testator's] death" towhich contracts Respondent is a party.The first meeting after White's death occurred onNovember 29, 1965. This meeting was convened at theBoard's Regional office in Baltimore, Maryland. Presentwere Abato, counsel for the Union; Cutman, counsel forthe General Counsel herein; and Spedden, counsel forRespondentandalsoexecutoroftheestateofMartin J. White, Jr. At that meeting, Spedden expresseddoubt as to whether he had the authority to enter into acontract which would burden the estate and indicatedthat, after checking into his authority to do so, he wouldadvise whether or not he would continue bargaining.On December 17, 1965, another meeting was heldbetween Spedden and Abato. Also present was Cremen," As heretofore found, the complaint issued on May 5, 1965." The Union had complained upon receipt of the data on'sAs already appears, Abato had already put such a request inJuly 28 about the inadequacy of the counterproposals in that theywriting, but no answer had as yet come forth Abato mentionedwere not in the form of a contract and were unclear, and about thethis fact to Spedden at this timefinancial statement in that it was not complete enough. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDvice president of the Union. Spedden stated at that timethat he did not think he had the authority to burden theestate, that he was in a different position respectingnegotiatinga contract from that of White during hislifetime, because White had to answer to no one in suchmatters whereas he had to answer to the beneficiaries ofthe estate of White. The meeting adjourned without anynegotiationstaking place, but with the understanding that,if the Union would draft a form of agreement based onRespondent's counterproposals of July 28, 1965, Speddenwould consider it.The Union forwarded a new proposed agreement onMarch 24, 1966. However, on March 25, Spedden met withGutman, counsel for the General Counsel, and advisedhim that "he could not enter into a contract which wouldburden the business or hold up dissolution [of Respondentcorporation]."Thereafter,onMarch 29, 1966, theaforementioned settlement agreement was set aside by theRegional Director on the grounds of noncompliance, andon April 8, 1966, I granted the motion of counsel for theGeneral Counsel to reopen the record.The parties held one further meeting on April 26, theday before the reopened hearing on April 27, 1966. Presentwere Abato, Spedden, and some union representatives. Atthismeeting, Spedden, in effect, told those assembled ofhismeeting with Gutman and of his remarks to Gutman,set forth above. Spedden said further that, in less than 2months the business would be closed down and "he justdidn't have the authority to enter into a a contract.... Hecould not take it upon himself to sign a contract becausethen he might be responsible because of this kind of anegligentact and he just wasn't going to take that problemupon himself." Spedden explained that he had notcontactedAbato after he received the Union's newproposed contract which was sent him on March 24, 1966,becauseonMarch 29,1966,hereceivedtheaforementioned motion to reopen the record herein. So faras appears, there have been no further meetings orcommunications between the parties.3.The Regional Director's action of setting aside theinformal settlement agreementIn passingupon whether or not the Regional Directoracted properlyin settingaside the settlement agreement, Ifind it unnecessary to decide whether Respondentadequately complied with that portion of the agreementrequiringitto submit written counterproposals and tofurnish a financial statement for the year 1964 and anyadditional statements for the period thereafter. For, it isapparent that the requirements that Respondent meetwith the Union at reasonable intervals and at neutrallocations and bargain collectively in good faith with theUnion were never fulfilled. In this connection, it is thepositionofRespondent that, althoughWhite hadunwillingly designated Spedden with full authority tonegotiate a collective-bargaining agreement, the picturechanged with the death of White. As Spedden himselftestified, "the reason that there hasn't been any more doneas to specific items in the proposals of White or thiscontract submitted on March 24th is because I felt that myposition as an Executor should be clarified." Indeed, as15Cf.Stores, Inc , 147 NLRB788, and cases citedtherein; seealsoN L R.B. v Royal Plating and Polishing Co, 350F.2d 191 (C.A. 3), holdingthat where,under thecircumstances,there was no duty to bargain respectingthe employer's decision toalready found, on March 25, Spedden met with Gutman,counsel for the General Counsel herein, and advised that"he could not enter into a contract which would burdenthe business or hold up dissolution [of Respondentcorporation]." Obviously then, instead of manifesting anintention to comply with the bargaining requirements ofthe settlement agreement, Respondent has, since thedeath of Martin J. White, Jr., and the probate of his will,manifested the contract; i.e., an unwillingness to bargainas therein required. Respondent seeks to justify thisunwillingness by relying on the alleged altered state of thebusinessoperationsinceWhite'sdeath.Thus,Respondent's brief sees the issue to be the following: "Inview of the fact that the business operations of theEmployer have been altered since Mr. White's death andhas been conducted solely to fulfill existing contracts, asprovided in the will, and that the assets will be sold and thecorporation dissolved, and there is no possibility of thebusiness of the corporation continuing, does the executoracting as such and as President of the Employer, have theauthority to enter into contracts of any kind or nature?" Itis, of course, clear that we are not dealing here with White,quaemployer, but with Respondent corporation in thatcapacity. It follows, therefore, that, unless the corporationwas dissolved by operation of law upon the death of White,its sole stockholder and owner, a proposition without legalsupport and not argued here, the corporation and itsoperatingentityremained intact. Indeed, by hisappointment as White's executor under the latter's will,Spedden had the power and duty "to continue theoperations" of Respondent, albeit, for a limited period notto exceed 1 year. In this connection, nowhere does itappear that Spedden was charged under the will solely tofulfillexisting contracts and not to enter into any newcontracts, be it with the Union or with someone else. Thevery authorization in the will "to continue the operations,"would seem to imply the contrary, i.e., the authority to dowhatever is required for the good of the business, as wellas what is required by law, including negotiating with aunion, which is, as here, the bargaining representative ofRespondent's employees. And, contrary to Respondent,the plain meaning of the direction to the executor, underWhite's will, "to carry out, complete and fulfill anycontracts existing at the time of [his] death," whetherread togetherwith the stated power to continueoperations, or read separately, refers to contracts alreadyin existence at the time of his death and does not, in law orin reason, preclude the entry into a labor agreement with acollective-bargainingrepresentativeofRespondent'semployees. Nor can it be contended that the prospects ofthe liquidation of the corporation assets, including theplanthereinand the dissolution of Respondentcorporation, serve to justify a refusal to bargain herein.Assuming,arguendo,that sale of the corporate assets, aswell as the dissolution of Respondent corporation, was tobe the eventual resolution of the instant situation, theUnion had a right, in such premises, to bargain about stepsthat might be taken to minimize the effect upon employeesof the sale of the assets and dissolution of Respondentcorporation.15 And the fact that the sole stockholder andowner of Respondent was being represented by theexecutor under his will does not require a different result.shut down, the Union should have been given an opportunity tobargain over the rights of employees whose employment statuswill be altered by the managerial decision- MARTIN WHITE, JR., INC.525Section 10(a) of the Act empowers the Board "to preventany person fromengagingin any unfair labor practice(listed in Section 8) affecting commerce," and Section 2(l)defines a "person" as, including among others, "legalrepresentatives." 16 It follows therefrom that, as legalrepresentative of the estate of Martin J. White, Jr.,Spedden could not legally refuse to meet and negotiatewith the Union while he was continuing to operate thebusiness, as he was charged to do under the above will.In support of its refusal based on the claimed limitedauthority of an executor under a will, Respondent citesseveral cases decided by State courts and a Board case;i.e.,Eastern Iron & Metal Company,106 NLRB 1261.However, apart from other considerations, it is clear thatcases decided by the State courts are not controllingherein,as it isthe Federal law that must control. And, as tothe above-cited Board cases, that was a representationproceeding in which the employer was an individual doingbusiness under the trade name of Eastern Iron & MetalCompany. The issue there was whether the executors ofthe employer who were then operating the business underhis will were the employers of the employees involved. TheBoard, relying on the fact that the operations and theemployees had remained the same during the transitionalperiod caused by the employer's death and on the furtherfact that there did not appear to be any prospect ofimminentdissolution of the operation, found the executorsto be the employer of the employees and that there was noobstacle to an election. Respondent reasons therefrom, ineffect, that since the Board arguably would have found anobstacle to an election had dissolution been imminent, aholding is warranted here, where assertedly dissolution isimminent, that no bargaining obligationexistsany longer.There is clearly a vast difference between a situationwhere the predicate for a bargaining relationship is soughttobe established and where, as here, a bargainingobligationhas already been established under Boardprocess and where the proceeding seeks to enforce thatobligationduring the certification year and thereafter.Thus, so long as Martin White, Jr., Respondent herein,was maintainingits corporate existence and thebusinessenterprise, as was the case here, the Union continued to bethe representative of its employees, and the operator of theenterprise had the obligation to recognize and bargain withthe Union as such representative. And, if dissolution wereto occur so that the employing entity would continuesubstantially unchanged, the purchaser would also beconsideredasuccessor and would have the samebargainingobligation as its predecessor. For all thesereasons,Ifind the abovected Board case also fails tosupport Respondent's position.In all these circumstances, Respondent failed to complyinmaterial respects with the settlement agreement andthe Regional Director was justified in setting it aside."C. Conclusionasto the Allegationof Refusalto BargainHaving found that the settlement agreement wasproperly set aside, there remains for considerationwhether,as alleged in the complaint,Respondent hassince January 6, 1965, satisfied its obligation to bargaincollectively with the Union herein.1.The appropriate unitThe complaint alleges, Respondent admits, and I findthat the following unit in which the Union was certified inCase 5-RC-4963 is appropriate:All employeesemployed byRespondent at its 4546Annapolis Road(Baltimore,Maryland)location, excludingall office clerical employees,guards, and supervisors asdefined inthe Act.2.The majority status of the UnionThe Respondent admits, and I also find, that, at allmaterial times, the Union has represented a majority of theemployees in the aforesaid appropriate unit.3.The presettlement bargainingThe record establishes and I find that, in at least tworespects,Respondent did not fulfill its bargainingobligationunder the Act during this period. Morespecifically;(1) althoughclaiming inability to payincreased wages which the Union was then demanding,Respondent's attempt to substantiate its claim was lessthan forthright; and (2) although promising to submitcounterproposals as to clauses in the Union's proposedcontract with which it had differences or disagreed, itfailed to do so. 18As to Respondent's claimed inability to pay, althoughRespondent produced a financial statement at the fourthnegotiating session in response to the Union's demand forsuch a statement for the calendar year 1964 brought up todate and allowed the union representative to look at it, itrefused the Union's request for a copy thereof, giving as itsreason that this was an only copy. And when the Unionrequested permission to make a copy thereof, that wasalso refused. The Union made the further request thatRespondent have a copy made and then forward it to theUnion. However, when Respondent did present a financialstatement to the Union at the next meeting of April 16,1965, it submitted a different statement covering a 6-month period to February 28, 1965, with the statement thatthe Union could submit in writing whatever questions ithad concerning the statement and Respondent would getanswers for the Union from its accountant. Whereupon,theUnion, by letter dated April 19 to Respondent,questioned the adequacy of the statement furnished,'"SeeN.L R.B. v Kiddie Kover Mfg. Co ,105 F.2d 179, 183(C.A 6); andHarbor Chevrolet Company,93 NLRB 1326; cf.N L.R.B. v. Bachelder,ReceiverforHoosierVeneer Co.,120 F.2d574 (C.A. 7); cert.denied314 U S. 647,andPaul Stevens,Reciverof CarolinaScenic Stages,a corporation,109 NLRB 86." Spedden testified that partof hishesitancy in clarifying hisposition as executor was due tothe stoketactics ofthe Unionwhile White was alive. Such tactics allegedly involved,inter alia,destructionof company property, includingits trucks;threats topicket at a constructionproject of one of itscustomers if Re-spondent'semployeesmade deliveriesatthe project; andpicketing at this customer'spremises.In this connection,Spedden testified"how far can I go with knowledge of thingsgoing on like that."It is clear,however, that this added reason,even assumingit to be factuallyso, which I do not and need notdecide here, would not detract from the propriety of theRegionalDirector's action of setting aside the settlement agreement or theobligation to bargain, as found hereinafter.is Ifind it unnecessary to decide whether, in thecircumstances,Respondent also violatedthe Act, asalleged, byfailing to meet and negotiatewith the Unionat reasonable timesand by failingto appoint a representativewith full authority tobargain and enter intoa finaland binding contract with the Union 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDpointed out that it was not the statement shown to theUnion at the meeting on February 22, and reiterated therequest for that statement. Thereafter, at the meeting onMay 6, Respondent repeated its posiition that anyquestions the Union had about the statement furnishedshould be forwarded to Respondent and it would,in turn,get the answers from its accountant. At this point, theUnion indicated that it had done just that by letter ofApril 19 and that the requested statement shown to arepresentative of the Union on February 22 had not comeforth. The Union asked for that statementagain,or, in thealternative, that the Union's accountant be allowed toaudit Respondent's books for 1964 and to date. The aboverequest of the Union was repeated in the Union's letter,datedMay 28, to Respondent, in evidence as GeneralCounsels's Exhibit 15. However, there were no furtherdevelopments prior to the settlement agreement herein. Itisnoteworthy, too, that when Respondent did furnishcertain financial statements to the Union pursuant to aprovision of the settlement agreement, it did not producethe statement shown to the Union on February 22. Underall these facts and circumstances, I am persuaded thatRespondent did not make a forthright attempt to prove itsstatement of inability to pay, nor did it permit independentverification of such inability to pay and that it therebyrefused to bargain in good faith, since on or aboutFebruary 22.19With respect to the failure to furnish counterproposals,as promised, the record shows, and I find, that at the thirdnegotiating session on February 12, from which White wasabsent, Spedden undertook to discuss with White whathad transpired at the meeting and then formulate writtencounterproposals to the Union's demands and forwardsuch counterproposals to the Union by February 15 or 16.Although prodded by telephone calls from the Unionthereafter and during the course of each subsequentmeeting, no such written counterproposals were profferedby Respondent.Whileitistrue that Respondent didindicate its position with respect to many of the Union'sproposals at the various meetings held, this position wasnever made concrete. Thus, the Union pointed out, at thenegotiating session on April 16, that it still had nocounterproposals as promised at the February 12 meetingand that this prevented "the work[ing] out of anyclauses."And while Spedden promised at the sixthnegotiating session on May 6 that he would forward amemo to the Union within about 10 days which "would beon the articles in the contract, one by one, giving theCompany's position on each item where there was noagreement, with proposedlanguage oneach item wherethere was no agreement," Respondent had not, as of thetime of the settlement agreement herein, furnished such astatement. Under all these circumstances, I am persuadedthat the failure to furnish written counterproposals aspromised on February 12, 1965, and thereafter, wasfurther proof that Respondent was not bargaining in goodfaith.204.The period following the settlement agreementAs already found, no actual negotiations took placeduring this period for reasons urged by Respondent whichIhave found to be lacking in merit. It follows, therefore,that Respondent's failure to enter into negotiations withthe Union after the death of White on September 25, 1965,for the purpose of consummating a collective-bargainingagreement, contravened its statutory obligations andconstituted a violation of Section 8(a)(5) of the Act.In sum, I find that, by its conduct before and after thetime of the settlement agreement, whether viewedseparately or incombination,Respondent violatedSection 8(a)(5) of the Act.Upon the basis of the entire record, I make thefollowing:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.The following employees of Respondent constitute aunit appropriate for the purposes of collective bargaining,within the meaning of Section 9(b) of the Act:All employees employed by Respondent at its 4546Annapolis Road (Baltimore, Maryland) location, excludingall office clerical employees, guards, and supervisors asdefined in the Act.4.By refusing on and since February 22, 1965, tobargain collectivelywith the Union as the exclusivebargaining representative of the employees in theaforesaid bargaining unit, Respondent has engaged in andis engaging in unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engagedin unfairlabor practices within the meaning of Section 8(a)(5) and(1) of the Act, I shall recommend that Respondent ceaseand desist therefrom and from interfering in any like orrelated manner with the efforts of the Union to bargaincollectively with Respondent. However, with respect towhether an affirmative order should issue, the followingappears: On July 6, 1966, counsel for Respondent filed amotion of employer to dismiss proceedings. In it,Respondent alleged (1) that Respondent "ceased to be anemployingunit,itslasttruckdriverhavingbeendischarged, that on June 30, 1966, the Employer fulfilledits last contract and ceased all operations and dealing inmatters of commerce of whatever nature ... and on saiddate all business activities of Respondent wereterminated forever . . ."; and (2) as provided in the will ofMartin J. White, Jr., sole stockholder of Respondent, theassets of Respondent corporation will be liquidated in themanner prescribed and the corporation will be "dissolvedas soon as possible, therefore, the corporation will not besold as a unit, or a going concern, nor will its capital stockbe sold and it will never again become an employing unit."Thereafter, on November 9, 1966, the General Counselfiledherein a cross-motion of General Counsel forissuanceof the Trial Examiner'sDecision.In it, the"SeeN.L.R B v Truitt MJg Co, 351 U.S. 149interalia,an employer's failure to submit a counterproposal to a20MitchellConcrete Products Co , Inc ,137 NLRB 504,see alsounion's request for a duescheckoff,although the employer hadTexasCoca-Cola Bottling Company,146 NLRB 420 (involving,promisedto do so) MARTIN WHITE, JR., INC.General Counselassertsthat it appears that Respondenthas, as stated in its aforesaid motion,"not had anyemployees since June 30, 1966," but it has not, as stated,beendissolved in the interim, and further that"Respondent has not been dissolved in accordance withthe terms of the Will and itsassetshave not beenliquidatedand distributed."The General Counsel,therefore, requested that Respondent's motion to dismissbe denied and that I issue a decision herein,withoutfurtherdelay, finding the violations as alleged andordering Respondent to bargain with the Union, uponrequest,if and when Respondent resumes its business.InviewofthefactthatRespondent,fornondiscriminatory reasons, has seemingly gone out ofbusiness entirely with little likelihood that it will everresume operations, I agree with the apparent position ofthe General Counsel that there is insufficient justificationfor the issuance of an affirmative order to bargain now.However, since Respondent, so far as the record shows,stillmaintains its corporate existence and has not yet beendissolved, and since one cannot say to a certainty thatRespondent will not resume operations in the vicinity ofBaltimore, the site of Respondent's plant herein, it wouldseem appropriate to remedy the violation herein byrequiring Respondent to bargain with the Union if andwhen it resumes operations in the vicinity of Baltimore,Maryland,'' and I so recommend."RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in this case, Irecommend that Respondent, its officers,agents,successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with ConstructionBuildingMaterial Drivers,Warehousemen and HelpersUnion No. 311,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, asthe exclusive representative of the employees in thefollowing appropriateunit:All employees at Respondent's4546 Annapolis Road (Baltimore, Maryland) location,excluding all office clerical employees, guards, andsupervisors as defined in the Act.(b) In any like or related manner interfering with,restraining,or coercing its employees in their right tobargain collectively through representatives of their ownchoosing and to engage in other concerted activities formutualaid or protection.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) If Respondent resumes operations in the Baltimore,Maryland, area, bargain collectively, upon request, withthe above-named Union as the exclusive representative ofall employees in the appropriateunit,and embody in asigned agreement any understanding reached.(b)Send to each of the employees a copy of theattached notice marked "Appendix."'"' Copies of saidnotice, to be furnished by the Regional Director forRegion 5, after being duly signed by Respondent, shall besent by mail to employees employed by Respondent priorto itsdiscontinuanceof operations at their last knownaddress.527(c)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps havebeen taken to comply herewith. 24"SeeCustomQuilting Corporation,134 NLRB 51; cf. alsoN L R B.vWeirtonSteel Company,135 F.2d 494, 498, 499(C A 3).rRespondent'smotion to dismiss isaccordingly denied2' In the event that this RecommendedOrder is adopted by theBoard, the words "a Decisionand Order"shall be substituted forthe words "the RecommendedOrder of aTrail Examiner" in thenotice In the further event that the Board'sOrder is enforced bya decree of a United StatesCourt of Appeals,the words"a Decreeof the United States Court of AppealsEnforcingan Order" shallbe substitutedfor the words"a Decesionand Order."29 In the event that this RecommendedOrder is adopted by theBoard,this provisionshall be modifiedto read:"Notify saidRegional Director, in writing,within 10 daysfrom the date of thisOrder, whatsteps Respondent has takento complyherewithAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL, in the event we resume operations in theBaltimore, Maryland,area,bargain collectively, uponrequest, with Construction Building Material Drivers,WarehousemenandHelpersUnionNo. 311,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, as theexclusive representative of all the employees in thebargainingunit described below with respect to ratesof pay, wages, and hours of employment and, if anunderstanding isreached,embody such anunderstanding in a signed agreement.The bargainingunit is:All employees of our 4546 Annapolis Road(Baltimore,Maryland) location, excluding allofficeclericalemployees,guards,andsupervisors as defined in the Act.WE WILL NOT, in any like or related manner,interfere with,restrain,or coerce our employees intheirrighttobargaincollectivelythroughrepresentatives of their own choosing, and to engageinother concerted activities formutual aid orprotection.MARTIN WHITE,JR., INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 707 NorthCalvert Street,Baltimore,Maryland 21202, Telephone752-8460, Extension 2100.